Fourth Court of Appeals
                                     San Antonio, Texas
                                         March 29, 2018

                                       No. 04-18-00122-CV

                           IN THE INTEREST OF BBB, A CHILD,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 16-2157-CV
                            Honorable William Old, Judge Presiding


                                         ORDER
On March 26, 2018, appellant filed a motion seeking an order compelling the trial court to
supplement the appellate record and extend the time to file appellant’s brief. The motion is
GRANTED. The trial court clerk is ORDERED to prepare and file a supplemental clerk’s record
within 10 days of the date of this order containing the following documents:

Title                                       File Date(s)

   •    Affidavit                           9/30/2016

   •    Family Service Plan                 10/25/2016
                                            3/24/2017

   •    Status Report to the Court          11/8/2016

   •    Permanency Report to the Court      3/7/2017
                                            10/3/2017
                                            12/7/2017

   •    Order                               1/18/2018

   •    Motion                              1/17/2018


See TEX. R. APP. P. 34.5(c), (d). Appellant’s brief is due 20 days from the date the supplemental
clerk’s record is filed. See TEX. R. APP. P. 38.6.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court